                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER WILCOX,

                       Plaintiff,

       v.                                                     Case No. 18-C-463

AETNA LIFE INSURANCE COMPANY,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Christopher Wilcox brought this action for judicial review of the denial of his claim

for long-term disability (LTD) benefits by Defendant Aetna Life Insurance Company under section

502(a)(1)(B) of the Employee Retirement Income Security Act (ERISA). Wilcox asserts that

Aetna’s decision was arbitrary and capricious while Aetna contends that it made its decision after

a full and fair review. The court has jurisdiction over this case under 29 U.S.C. § 1132. Currently

before the court are cross motions for summary judgment and Wilcox’s unopposed motion for leave

to file documents with restricted electronic access. For the reasons that follow, Aetna’s motion for

summary judgment will be granted, Wilcox’s motion for summary judgment will be denied, and the

case will be dismissed.

                                        BACKGROUND

       Starting in 2004, Wilcox was employed full time as a life and property insurance sales

person for McCormick, Klessig & Assoc., Ltd. primarily selling life and commercial property

insurance. Aetna issued an ERISA-governed employee welfare plan (the Plan) to Wisconsin
Manufacturers & Commerce, Inc. Wilcox’s employer was a participating employer under the policy

as well as the Plan Administrator, though Aetna administered claims under the Plan.

        The Plan provides, in relevant part, the following:

        Test of Disability

        From the date that you first become disabled until the end of the Own Occupation
        Period, you will be deemed to be disabled on any day if:

                •       You are not able to perform the material duties of your own
                        occupation solely because of: disease or injury; and
                •       Your work earnings are 80% or less of your adjusted predisability
                        earnings.

        After the Own Occupation Period, you will be deemed to be disabled on any day if
        you are not able to work at any reasonable occupation solely because of:

                •       Disease; or
                •       Injury.

        If your own occupation requires a professional or occupational license or
        certification of any kind, you will not be deemed to be disabled solely because of the
        loss of that license or certification.

Administrative Record (AR) 2242, Dkt. No. 17-7 at 148. The “own occupation period” is defined

in the Plan as “[t]he first 24 months that a Monthly Benefit is payable during a period of disability.”

AR 2233, Dkt. No. 17-7 at 139. The Plan defines a “reasonable occupation” as “any gainful activity

for which you are; or may reasonably become; fitted by: education; training; or experience; and

which results in; or can be expected to result in; an income of more than 80% of your adjusted

predisability earnings.” AR 2259, Dkt. No. 17-7 at 165.

        On September 9, 2014, Wilcox initiated a claim for LTD benefits under the Plan. Aetna

solicited further information from Wilcox in September. Aetna also faxed an Attending Physician’s

Statement (APS) form to Dr. Mazin Ellias, Wilcox’s pain specialist, and was informed that Dr.


                                                   2
Ellias was out of the office and unable to complete the APS. In October, Aetna received an APS

from Dr. Mark Szmanda—Wilcox’s neurologist—dated October 31, 2014, wherein he identified

spinal degeneration and post-concussion syndrome as Wilcox’s medical conditions. Regarding

Wilcox’s abilities and limitations, Dr. Szmanda wrote “defer” and did not fill out any of the fields

in that section. Over the course of the next three months, Aetna spoke with Wilcox over the phone

and requested information from Wilcox’s employer.

       On March 24, 2015, after its medical consultants reviewed the records submitted by Wilcox,

Aetna advised Wilcox in writing that it denied his claim, finding that Wilcox was not disabled from

performing both his own occupation as well as a reasonable occupation. Aetna stated:

       In view of the above, we have determined that the medical information on file fails
       to support a functional impairment from your own occupation. Despite numerous
       diagnoses which have changed over time, we do not have a provider willing to speak
       to impairment. While Dr. Szmanda completed a portion of the Attending Physician
       Statement it is unclear if he is disabling you from work activity. A note from Dr.
       John Myers an internal medicine provider indicates that he is not willing to complete
       disability paperwork. At this time, we are unable to accept liability on your Long
       Term Disability application and it has been denied.

AR 1875, Dkt. No. 17-6 at 169.

       Wilcox appealed Aetna’s decision on September 22, 2015, arguing that he was disabled

from performing his own occupation and any reasonable occupation as defined by the Plan. Wilcox

requested multiple extensions to submit information related to his appeal and to obtain legal

counsel, which Aetna granted. Among the additional information submitted was a second APS

from Dr. Szmanda dated April 23, 2015, an APS from Dr. Kneeland dated August 17, 2015, and

a letter and APS from Dr. Ellias dated December 30, 2016.




                                                 3
       Dr. Szmanda identified low back pain, fibromyalgia, and lumbar stenosis as conditions that

impaired Wilcox, and indicated that Wilcox was capable of performing light work with the

following limitations: no driving due to pain medication, no sitting in a chair for more than two

hours due to leg and back pain as well as weakness, and no standing for more than one hour. AR

467–68, Dkt. No. 17-2 at 207–08. Dr. Szmanda limited Wilcox to working two hours a day, five

days a week and listed pain and medication as objective findings that substantiate impairment. Id.

       Dr. Kneeland identified the same limiting conditions as Dr. Szmanda and also indicated

Wilcox would be capable of performing light work, but did not check any boxes indicating the

number of hours and days Wilcox could work. AR 471–72, Dkt. No. 17-2 at 211–12. Dr. Kneeland

listed generalized fatigue, muscle pain, and medication side effects as objective findings that

substantiate impairment. Id. Dr. Kneeland did not check any boxes related to the number of hours

and days Wilcox could work, and instead deferred to Dr. Szmanda’s recommended limitations. Id.

       Dr. Ellias identified cervical/lumbar spine degenerative joint disease and musculoskeletal

knee/shoulder and side effects from medication—slow reaction time as well as mental and

psychological effects—as conditions that impaired Wilcox. AR 484, Dkt. No. 17-2 at 224. Dr.

Ellias indicated Wilcox had no ability to work. AR 485, Dkt. No. 17-2 at 225. In his letter, Dr.

Ellias stated Wilcox’s restrictions are both physical, restricting him “to sedentary type of work,”

and cognitive side effects of his medications that “further impair his judgment/reaction time.” AR

479, Dkt. No. 17-2 at 219. Dr. Ellias opined that these limitations, combined with the personality

dysfunction identified by Dr. Azizi, “make it impossible” for Wilcox to return to gainful

employment. Id. In addition to these APS forms, Wilcox submitted medical records from multiple

providers dating back to 2009.


                                                 4
        Aetna obtained an independent medical review from Dr. Chalonda Hill, who was hired by

a third-party vendor. Dr. Hill is board certified in occupational medicine and holds a diploma from

the American Board of Internal Medicine and the American Board of Preventative Medicine. Dr.

Hill submitted a report, dated February 1, 2017, based on her review of Wilcox’s medical records

that spanned from June 14, 2014, to December 30, 2016. As part of the report, Dr. Hill also spoke

with Dr. Ellias, who informed her that Wilcox (1) suffers from cervical and lumbar pain due to

degenerative disc disease; (2) has been treated with radiofrequency ablation and opioid medications;

(3) has limited range of motion of the cervical and lumbar spine due to his conditions; and (4)

suffers from seizure disorder. AR 447, Dkt. No. 17-2 at 187. Dr. Hill noted Dr. Ellias’ opinion in

her report:

        It is Dr. Ellias’ opinion that due to cervical and lumbar degenerative disc disease,
        decreased range of motion combined with seizure disorder, he is unsure if he is able
        to function in any job. He also notes a psychological aspect involving stress may
        play a role in limiting his abilities.

Id.

        Based on her review of the records, Dr. Hill opined that Wilcox was functionally limited

from June 10, 2014, to the present due to cervical degenerative disc disease, lumbar degenerative

disc disease, seizure disorder, bilateral knee degenerative joint disease, left avulsion distal fracture

of distal fibula, failed back syndrome, and long-term opioid use. Id. Dr. Hill stated that Wilcox was

capable of full-time work with the following restrictions:

        Able to sit up to 1 hour at a time for a total of 8 hours per day. Allow for 5 minute
        breaks after sitting one hour for position change.

        Able to walk up to 20 minutes at a time for a total of 2 hours per day.

        Able to stand up to 30 minutes at a time for a total of 2 hours per day.


                                                   5
       Occasionally — lifting/carrying up to 20 lbs., pushing/pulling up to 25 lbs., bend,
       twist, squat, reach (above shoulder, at desk level, below desk level), simple grip and
       firm grasp, climb one flight of stairs, use lower extremities for operation of foot
       controls.

       Never — work at unprotected heights, work near open bodies of water, kneel, crawl,
       climb ladders, drive, operate heavy machinery.

AR 448, Dkt. No. 17-2 at 188. Dr. Hill further stated the clinical evidence did not support

functional impairments related to Wilcox’s co-morbid conditions, which include chronic sinusitis,

autoimmune      hepatitis,   pulmonary     interstitial   disease,   prostatitis,   GERD,       urinary

urgency/incontinence, fibromyalgia, BPH, and hypothyroidism. Id. As to Wilcox’s cognitive and

functional impairments due to the effects of the opioids Wilcox was taking to manage his pain, Dr.

Hill stated the medical records supported a finding of functional impairments. She indicated that

her clinical impression was narcotic dependence, hypertension, and lethargy, and reiterated that

Wilcox should never work at unprotected heights, work near open bodies of water, kneel, crawl,

climb ladders, drive, or operate heavy machinery. Id.

       After receiving Dr. Hill’s report, Aetna sought clarification from the vendor that had hired

Dr. Hill regarding the following: (1) Was Wilcox able to work full time with the assessed

restrictions and limitations the vendor provided from June 20, 2014, to the present or was he totally

limited from any job from June 20, 2014, to the present or a particular date; and (2) Under what

period based on his treatment would the restrictions and limitations apply. AR 425, Dkt. No. 17-2

at 165. The vendor stated that Dr. Hill’s report answers those questions, citing the portion of the

report listing Wilcox’s conditions that limit his functionality from June 10, 2014, to the present and




                                                  6
the portion listing the restrictions to Wilcox’s ability to work full time. AR 422–23, Dkt. No. 172

at 162–63.

       Dr. Hill later submitted a supplemental report to further clarify her initial report. She noted

in the supplemental report that Wilcox’s medications include OxyContin, Oxycodone, and Keppra.

AR 400, Dkt. No. 17-2 at 140. Doctor Hill stated there is a lack of medical evidence to support a

finding that Wilcox’s medication caused cognitive impairments, impairment secondary to

medication side effects from September 27, 2016, to March 22, 2017, and impairment secondary

to medication side effects during the same time period that would prevent Wilcox from performing

activities of daily living or full-time work. Id.

       In addition to requesting additional supplementation regarding Dr. Hill’s initial report, Aetna

also sought a Transferrable Skills Analysis/Labor Market Analysis (TSA/LMA, hereinafter the

Vocational Report), resulting in a March 3, 2017 report completed by Coventry. The report listed

Wilcox’s work experience, education, and training from a questionnaire submitted by Wilcox.

Based on the functional limitations recommended by Dr. Hill, a sedentary physical demand level

was utilized for the analysis of potential jobs and took into account the functional restrictions Dr.

Hill listed in her report. The target hourly wage for comparable jobs was $22.13, as that would

satisfy the 80% threshold earnings test provided by the Plan based on Wilcox’s annual salary of

$57,200.04. The labor market considered was a 100-mile radius around Deerbook, Wisconsin, even

though Wilcox was living in Neenah at the time. Included within this area is Green Bay, Wisconsin.

The report stated Wilcox’s transferable skills included directing others, record keeping, scheduling

abilities, attention to detail, ability to work to set tolerances, communication skills, customer

service, knowledge of insurance principles, knowledge of sales abilities, insurance policy


                                                    7
information and parameters, and ability to work as a team member to achieve departmental goals

and objectives.

        The report identified one closest match, one good match, and multiple fair and potential

matches within the skills, functional abilities, and wage restrictions. The three occupational titles

identified by the analysis were president/owner; supervisor, order takers; and customer service

supervisor—all of which have a statewide hourly wage in Wisconsin above $22.13. The report

concluded that these three occupations are noted to be within 100 miles of Deerbrook, Wisconsin,

consistent with Wilcox’s transferable skills, and met all the required criteria, “including reasonable

wage, education, experience, training and physical capacity.” AR 408, Dkt. No. 17-2 at 148.

        On March 31, 2017, Aetna made a decision regarding Wilcox’s appeal partially overturning

its original decision. Aetna found that, from September 27, 2014, through September 26, 2016,

Wilcox was functionally impaired from performing his own occupation as an insurance salesman

and was therefore entitled to benefit payments for that period of time. Although it overturned its

decision regarding Wilcox’s ability to perform his own occupation, based on the information

available in the claim file during the appeal review, Aetna concluded that Wilcox was not eligible

for additional benefit payments beyond September 26, 2016, because he was able to work in a

reasonable occupation as defined by the Policy after that date despite his restrictions. Aetna’s report

stated in part that:

        •         Wilcox was functionally limited as of July 10, 2014, due to cervical
                  degenerative disc disease, lumbar degenerative disc disease, seizure disorder,
                  bilateral knee degenerative joint disease, left avulsion distal fracture of distal
                  fibula, failed back syndrome, and long term opioid use.

        •         The clinical evidence did not support functional impairments based on
                  Wilcox’s co-morbid conditions that include chronic sinusitis, autoimmune


                                                      8
                 hepatitis, pulmonary interstitial disease, prostatitis, GERD, urinary
                 urgency/incontinence, fibromyalgia, BHP, hypothyroidism, and depression.

       •         There is a lack of clinical evidence to support cognitive impairment
                 secondary to medication side effects from Wilcox’s prescriptions of
                 OxyContin, Oxycodone, and Keppra, that would prevent Wilcox from
                 performing his activities of daily living.

       •         Wilcox was capable of full-time work with the restrictions identified by Dr. Hill.

AR 2211–16, Dkt. No. 17-7 at 117–22. After Aetna made its decision, Wilcox filed this lawsuit

on March 23, 2018, challenging Aetna’s determination that he was capable of performing a

“reasonable occupation” as defined in the Plan and thus not entitled to benefits from September 27,

2016, forward.

                                       LEGAL STANDARD

A.     Summary Judgment Standard of Review

       Summary judgment should be granted when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). In other words, the time and expense of the parties and the court should not

be wasted on a trial when there are no material facts in dispute, one party is entitled to judgment on

those facts, and thus there is nothing to try. In deciding a motion for summary judgment, all

reasonable inferences are construed in favor of the nonmoving party. Foley v. City of Lafayette, 359

F.3d 925, 928 (7th Cir. 2004). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (quoted source and internal quotation

marks omitted). “The nonmoving party must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered against a


                                                  9
party “who fails to make a showing sufficient to establish the existence of an element essential to

the party’s case, and on which that party will bear the burden of proof at trial.” Parent v. Home

Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotation marks omitted) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

B.     ERISA Standard of Review

       “A denial of benefits normally is reviewed de novo ‘unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the plan.’” Edwards v. Briggs & Stratton Ret. Plan, 639 F.3d 355, 360 (7th Cir. 2011)

(quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). “In such a case, the

denial of benefits is reviewed under an ‘arbitrary and capricious’ standard.” Id. (quoting Hess v.

Reg-Ellen Mach. Tool Corp. Emp. Stock Ownership Plan, 502 F.3d 725, 727 (7th Cir. 2007)

(footnote omitted)). Here, the parties are in agreement that the Plan vests Aetna with discretionary

authority and that the arbitrary and capricious standard applies.

       “Under the arbitrary and capricious standard, the reviewing court must ensure only that a

plan administrator’s decision ‘has rational support in the record.’” Id. (quoting Semien v. Life Ins.

Co. of N. Am., 436 F.3d 805, 812 (7th Cir. 2006)). “Put simply, an administrator’s decision will

not be overturned unless it is ‘downright unreasonable.’” Id. (quoting Davis v. Unum Life Ins. Co.

of Am., 444 F.3d 569, 576 (7th Cir. 2006)). “However, ‘[r]eview under the deferential arbitrary and

capricious standard is not a rubber stamp and deference need not be abject.’” Id. (quoting Hackett

v. Xerox Corp. Long–Term Disability Income Plan, 315 F.3d 771, 774 (7th Cir. 2003)).

“Nevertheless, we will uphold the plan’s decision ‘as long as (1) it is possible to offer a reasoned

explanation, based on the evidence, for a particular outcome, (2) the decision is based on a


                                                  10
reasonable explanation of relevant plan documents, or (3) the administrator has based its decision

on a consideration of the relevant factors that encompass the important aspects of the problem.’”

Id. (quoting Hess v. Hartford Life & Accident Ins. Co., 274 F.3d 456, 461 (7th Cir.2001) (internal

quotations omitted)). “The court must also be mindful of the conflict of interest that can exist when

the administrator has both the discretionary authority to determine eligibility for benefits and the

obligation to pay benefits when due.” Des Armo v. Kohler Co. Pension Plan, No. 13-C-436, 2014

WL 3860049, at *5 (E.D. Wis. Aug. 6, 2014) (citing Metro. Life Ins. Co. v. Glenn, 554 U.S. 105,

108 (2008)). The court must “consider that conflict as a factor in determining whether the plan

administrator has abused its discretion in denying benefits,” and the conflict of interest is “weighed

as a factor in determining whether there is an abuse of discretion.” Glenn, 544 U.S. at 108.

                                            ANALYSIS

A.     Aetna Decision

       Wilcox contends that Aetna’s decision was arbitrary and capricious because it: discredited

the APS forms from his treating physicians without explanation, did not account for the effects of

his pain on his ability to work, did not minimize its structural conflict of interest, and is required

to pay more on the benefits it has paid to him based on its finding that he is disabled from

performing his past occupation.

       1.      Aetna considered Wilcox’s medical conditions

       Wilcox contends that Aetna did not adequately account for his limitations due to his medical

conditions, his resulting pain, and the effects of the medications that he takes to treat the pain.

Regarding Wilcox’s complaints of pain, “[s]ubjectively painful conditions like CRPS and

fibromyalgia pose difficult problems for private disability insurance plan administrators and the


                                                 11
Social Security Administration, who understandably seek to make decisions based on the most

objective evidence available.” Holmstrom v. Metro. Life Ins. Co., 615 F.3d 758, 769 (7th Cir.

2010). The Seventh Circuit has “rejected as arbitrary an administrator’s requirement that a claimant

prove her condition with objective data where no definitive objective test exists for the condition

or its severity.” Id. (citing Hawkins v. First Union Corp. Long–Term Disability Plan, 326 F.3d 914,

918–19 (7th Cir. 2003) (reversing denial of benefits where administrator determined that there were

“no objective findings to support restrictions” and noting that pain often cannot be detected by

laboratory tests and that the amount of pain and fatigue that a particular case produces cannot be

tested objectively); Diaz v. Prudential Ins. Co. of Am., 499 F.3d 640, 646 (7th Cir. 2007)

(claimant’s pursuit of extensive treatment including heavy medication and repeated surgical

procedures “supports an inference that his pain, though hard to explain by reference to physical

symptoms, was disabling”)). In cases involving subjective symptoms of pain, however, the Seventh

Circuit has allowed the “plan administrator to require a certain degree of ‘objectivity’ in terms of

the measurement of physical limitations as observed in a functional capacity evaluation.” Id. at

769–70. “A distinction exists . . . between the amount of fatigue or pain an individual experiences,

which as Hawkins notes is entirely subjective, and how much an individual’s degree of pain or

fatigue limits his functional capabilities, which can be objectively measured.” Williams v. Aetna

Life Ins. Co., 509 F.3d 317, 322 (7th Cir. 2007). In Williams, the court upheld a denial of benefits

because the record “lacked any specific data” reflecting the plaintiff’s functional impairment. Id.

at 323. The court held “the Plan’s denial of benefits to [the plaintiff] on the basis of [a treating

physician’s] failure to provide accurate information detailing how [the plaintiff’s] fatigue limited

his functional abilities was not arbitrary and capricious.” Id. at 323–24; see also Holmstrom, 615


                                                12
F.3d at 760 (discussing Williams and stating the court reached its decision “because no specific tests

of physical ability or endurance were ever performed”).

       Here, the record does not contain results from specific tests that objectively demonstrate

Wilcox’s limitations due to the pain that he experiences as a result of his conditions. Although Dr.

Kneeland and Dr. Szmanda indicated in their APS forms that pain and fibromyalgia were conditions

that impaired Wilcox, they do not cite any objective evidence in support of their limitations.

Regarding Wilcox’s limitations due to his back, Aetna and Dr. Hill adopted the limitations set forth

by Dr. Szmanda regarding the amount of time Wilcox is able to sit and stand. And even though

Wilcox did receive a referral for surgery related to his carpal tunnel, there are no objective test

results in the administrative record that set forth exactly how his grip, dexterity, and ability to use

his hands are limited.

       Regarding the side effects of Wilcox’s medication, Aetna and Dr. Hill did account for them.

In her initial report, Dr. Hill emphasized that Wilcox should never work at unprotected heights,

work near open bodies of water, kneel, crawl, climb ladders, drive, or operate heavy machinery

based on the impairments caused by his medication side effects. While Wilcox cites to evidence

of lethargy and other symptoms that are alleged to be caused by the medication, there is evidence

in the record that Wilcox was overmedicated. AR 742, Dkt. No. 17-3 at 210 (“I really strongly feel

that he is overmedicated, and he should get back down on his baclofen and cyclobenzaprine, as well

as try to go down on his clonazepam and [on his] narcotics.”); AR 735, Dkt. No. 17-3 at 203 (“I

really think that starting with some of his meds, he really needs to back off. . . . I really think the

patient would live a better [life] and do better if we back off some of the medications that he is on.

He was not overly receptive to this, but he agreed to try to get rid of the Lyrica because he does not


                                                  13
think it helps him.”); AR 774, Dkt. No. 17-3 at 242 (drug screening results showed positive test

result for diazepam for which he did not have a current prescription, resulting in Wilcox no longer

being prescribed controlled substances).

       Regarding the episodes of syncope that Wilcox experienced in 2016, there was no definitive

diagnosis of a seizure disorder at the time Aetna and Dr. Hill conducted their review and testing

showed normal results. AR 1131, Dkt. No. 17-4 at 189 (CT scan shows “[n]o acute intracranial

abnormality” or other significant findings); AR 1124, Dkt. No. 17-4 at 182 (stating “it’s very likely

that [Wilcox] could’ve lost consciousness due to overmedication”); AR 867–68, Dkt. No. 17-3 at

335–36 (“continuous EEG showed absolutely no seizures whatsoever or even any underlying

epileptiform activity that would predispose the patient to having a seizure” and reported no prior

history of seizures).

       Wilcox also asserts that Aetna discredited the opinions of his treating physicians without

providing an explanation. But “[n]othing in [ERISA] suggests that plan administrators must accord

special deference to the opinions of treating physicians. Nor does the Act impose a heightened

burden of explanation on administrators when they reject a treating physician’s opinion.” Black &

Decker Disability Plan v. Nord, 538 U.S. 822, 831 (2003). “ However, a plan’s determination must

still have a reasoned basis to survive judicial review, even under the deferential standard of review.

Administrators may not arbitrarily refuse to credit a claimant’s reliable evidence, including opinions

of a treating physician.” Holmstrom, 615 F.3d at 774–75 (citing Nord, 538 U.S. at 835). Here,

Aetna did provide a basis:

       Based on our appeal review, there are insufficient physical and psychological
       findings (i.e. abnormal physical exam findings, abnormal results, diagnostic test
       results, physical examination with range of motion testing in degrees, motor strength


                                                 14
        testing, and neurologic findings, formal mental status examination findings,
        performance based test of psychological functioning with standardized scores,
        behavioral observations with frequency, duration, and intensity of symptoms
        observed, etc.) to support Mr. Wilcox’s inability to work at any occupation in a full
        time basis from September 27, 2016.

AR 2214, Dkt. No. 17-7 at 120. In addition, Aetna and Dr. Hill did not outright reject the opinions

of the treating physician. Two of them, Dr. Szmanda and Dr. Kneeland, indicated that Wilcox was

capable of light work, which is more demanding than Aetna’s decision to limit Wilcox to sedentary

work. In addition, Dr. Ellias stated in his letter that Wilcox’s physical restrictions due to his back

issues would only limit him to sedentary work. The limitations recommended by Dr. Hill and

adopted by Aetna regarding the duration Wilcox is able to sit and stand in a day, as stated earlier,

aligns with Dr. Szmanda’s recommendation. To the extent Dr. Hill and Aetna disregarded the

opinions of the treating physicians, Wilcox has not identified an objective test that supports a

limitation stricter than those adopted by Aetna. As Aetna considered all of the evidence in the

record, accounted for Wilcox’s limitations that are supported by the objective portions of the record,

“its decision—although certainly not indisputable—[is] reasonable, which is all that is required.”

Speciale v. Blue Cross & Blue Shield Ass’n, 538 F.3d 615, 624 (7th Cir. 2008) (citing Davis, 444

F.3d at 576–77 (“The judicial task here is not to determine if the administrator’s decision is correct,

but only if it is reasonable.”); Sisto, 429 F.3d at 701 (“Raising debatable points does not entitle [the

claimant] to a reversal under the arbitrary-and-capricious standard.”)). As such, Aetna’s assessment

of Wilcox’s medical conditions was not arbitrary and capricious.

        2.      Aetna minimized any conflict of interest

        Wilcox contends that “[s]ince Aetna is both the payor of claims, the adjudicator of claim

eligibility, and selected Coventry, a company that [it] owns to perform the vocational assessment,


                                                  15
it has an inherent conflict of interest.” Pl.’s Br., Dkt. No. 14 at 9. As is the case here, where a

benefits plan vests discretionary authority in an administrator that is “authorized both to decide

whether an employee is eligible for benefits and to pay those benefits,” the resulting “conflict must

be weighed as a ‘factor in determining whether there is an abuse of discretion.’” Glenn, 544 U.S.

at 111 (quoting Firestone Tire & Rubber Co., 489 U.S. at 115). It is “not the existence of a conflict

of interest . . . but the gravity of the conflict, as inferred from the circumstances, that is critical.”

Marrs v. Motorola, Inc., 577 F.3d 783, 789 (7th Cir. 2009). Conflicts “carry less weight when the

insurer took active steps to reduce potential bias and to promote accuracy.” Raybourne v. Cigna

Life Ins. Co. of New York, 700 F.3d 1076, 1082 (7th Cir. 2012). Specifically, a court should

consider “the reasonableness of the procedures by which the plan administrator decided the claim

[and] any safeguards the plan administrator has erected to minimize the conflict of interest.”

Majeski v. Metro. Life Ins. Co., 590 F.3d 478, 482 (7th Cir. 2009).

        Aetna took reasonable measures to minimize any conflict of interest in Wilcox’s case.

Aetna hired Dr. Hill to perform an independent medical review of Wilcox’s records. In addition,

Aetna followed up with Dr. Hill regarding further questions that it had regarding the effects of

Wilcox’s medication. “It is not arbitrary and capricious for the Plan Administrator to rely on its

own consultant so long as it takes into consideration the entire record.” Des Armo, 2014 WL

3860049, at *7 (citing Black v. Long Term Disability Ins., 582 F.3d 738, 748 (7th Cir. 2009)).

Aetna also obtained a Vocational Report to assess Wilcox’s potential to find employment in a

reasonable occupation. Based on the assessments from these third parties, Aetna reversed its

original determination that Wilcox could still perform his own occupation. Safeguards such as these

have been found sufficient to minimize any conflict of interest. See Geiger v. Aetna Life Ins. Co.,


                                                   16
845 F.3d 357, 365 (7th Cir. 2017). Consequently, Aetna took adequate safeguards to minimize any

conflict of interest.

        3.        Aetna was not required to pay interest on past due amounts or make annual
                  consumer price index adjustments on its payment to Wilcox for LTD benefits

        Wilcox contends that Aetna’s payment of $68,640 to him for LTD benefits based on his

inability to work in his own occupation failed to include any interest payment for the past due

benefits. Wilcox further asserts that Aetna “failed to increase the amount payable as required by

the policy with an annual adjustment as of January 1 based on the consumer price index (CPI).”

Pl.’s Br., Dkt. No. 28 at 14.

        Based on the terms of the Policy, Wilcox is not entitled to interest for the LTD benefits and

Aetna was not required to adjust the amount payable based on the CPI. The Policy defines

“Scheduled Monthly LTD Benefits” as “60% of your monthly predisability earnings.” AR 2233,

Dkt. No. 17-7 at 139. The Policy defines “predisability earnings” as

        the amount of salary or wages you were receiving from an employer participating
        in this Plan on the day before a period of disability started, calculated on a monthly
        basis.

        ...

        If you are paid on an annual contract basis, your monthly salary is 1/12th of your
        annual contract salary.

AR 2258, Dkt. No. 17-7 at 164. Although the Policy has a provision for adjusted predisability

earnings, which does factor in annual CPI increases, it only applies to the income threshold in

relation to the reasonable occupation provision, not the payment of LTD monthly benefits.1 Because


        1
             The Plan defines “adjusted predisability earnings” as follows:

        This is your predisability earnings plus any increase made on each January 1,

                                                  17
the Plan does not provide for interest or for annual CPI adjustments for payments of monthly LTD

benefits, Aetna was not required to include them in its payment to Wilcox.

B.     Doctor Hill

       Wilcox asserts that Dr. Hill was not qualified to assess his medical conditions because her

background is in occupational medicine. In particular, Wilcox points to the fact that he saw a pain

management specialist to treat his chronic pain and Dr. Hill does not have the same specialization.

ERISA’s regulations state:

       In deciding an appeal of any adverse benefit determination that is based in whole or
       in part on a medical judgment, . . . the appropriate named fiduciary shall consult
       with a health care professional who has appropriate training and experience in the
       field of medicine involved in the medical judgment.

29 C.F.R. § 2560.503-1(h)(3)(iii). The fact that Dr. Hill is not a pain management specialist,

however, does not mean that she is not qualified to assess Wilcox’s conditions and, more

importantly, determine what he is and is not capable of doing in a work environment as a result.

Shields v. Matrix Absence Mgmt., Inc., No. 06-CV-1314, 2008 WL 4443118, at *6 (E.D. Wis. Sept.

24, 2008), amended in part sub nom. by Shields v. Aurora Health Care Long Term Disability Plan,

No. 06-CV-1314, 2009 WL 2883041 (E.D. Wis. Sept. 4, 2009) (“Dr. Ladin may not be a

rheumatologist but, as a medical doctor with experience in pain medicine, he is amply qualified to

review the records of rheumatologists and other specialists and make an informed finding.”); see

generally Mote v. Aetna Life Ins. Co., 502 F.3d 601, 607–08 (7th Cir. 2007) (holding



       starting on the January 1 following 12 months of a period of disability. The increase
       on each such January 1 will be by the percentage increase in the Consumer Price
       Index rounded to the nearest tenth; but not by more than 10%.

AR 2256, Dkt. No. 17-7 at 162.

                                                18
administrator’s decision not arbitrary and capricious even though it did not use rheumatologists to

review file of claimant alleging disability as a result of, among other things, fibromyalgia).

Accordingly, Dr. Hill was qualified to assess Wilcox’s medical conditions.

C.     Coventry’s Vocational Report

       Wilcox contends that the Vocational Report produced by Coventry and relied upon by Aetna

was unreasonable because (1) it improperly assessed his transferable skills and identified positions

that he was not capable of performing, (2) the Vocational Report looked at improper geographic

locations for potential jobs, and (3) the Vocational Report used an incorrect wage rate.

       1.      The Vocational Report prepared by Coventry reasonably assessed Wilcox’s
               transferable skills and possible positions that satisfied the Plan’s reasonable
               occupation provision

       Wilcox first asserts that Coventry’s Vocational Report is flawed because it assumed the

correctness of Dr. Hill’s report and the functional restrictions contained within. In addition, Wilcox

contends the Vocational Report is flawed because Dr. Hill’s report contains no mention of Wilcox’s

limitations due to his shoulders or hands. As discussed earlier, Dr. Hill’s report was not flawed.

Thus, Coventry’s reliance on it was appropriate. Regarding his shoulder, Wilcox has not identified

any portion of the administrative record that identifies any functional restrictions related to his

shoulder. Although Wilcox contends that he received a surgery referral for his shoulder, the

medical record cited in support of that claim, dated August 23, 2016, merely states “[Wilcox has]

had several surgeries on his left shoulder and arm from Dr. Shawn Hennigan and is having some

concerns. Therefore he’s referred back to discuss those with Dr. Hennigan.” AR 1095, Dkt No. 17-

4 at 153.




                                                 19
       Turning to Wilcox’s hands, his most recent medical record states, “Left hand has Wanger

stage II wasting of the intrinsics on the left side. Has significant weakness with intrinsics is unable

to cross the index over the middle finger. Has a positive Tinel’s at the elbow has a positive

Durkin’s compression test at the wrist.” AR 1138, Dkt. No. 17-4 at 196. Based on this

examination, the physician recommended the following:

       At this point I do think after failing conservative therapy for both of the above that
       it would make sense to do a carpal and cubital tunnel release the same setting he
       does want his elbow operated on by Dr. Hennigan up at Baycare we will have him
       see Dr. Hennigan up there and most likely he will go ahead with carpal and cubital
       tunnel and left side.

Id. These records do not provide for any restriction or limitation based on Wilcox’s conditions

affecting his hands, nor are there any objective tests in the record that measure or establish any

limitations based on this diagnosis. Consequently, there was no need to accommodate this

condition. Notwithstanding that fact, one of the occupations identified by Coventry in the

Vocational Report—Supervisor, Order Takers— provides for ways to minimize the use of Wilcox’s

upper extremities: “With the use of voice activated software, this would further minimize the use

of the upper extremities for this position. The fact that this occupation is a supervisory position can

allow for varied activities involved to further minimize use of the upper extremity as well.” AR

407, Dkt. No. 17-2 at 147.

       Wilcox next asserts that all three of the positions identified in the Vocational Report require

and assumed skills and experience as a supervisor that he does not possess. But Wilcox indicated

on a Work History and Education Questionnaire that supervision of others was part of his job as the

president of a home business that he ran performing computer repairs and web design work. In

addition, the Plan defines “reasonable occupation” as “any gainful activity for which you are; or


                                                  20
may reasonably become; fitted by: education; training; or experience.” AR 2259, Dkt. No. 17-7 at

165 (emphasis added). Given that Wilcox indicated he had prior experience supervising others,

although possibly not to the same extent as would be required for the positions identified in the

Vocational Report, there is nothing in the administrative record that indicates Wilcox was incapable

of acquiring the necessary skills to supervise others or to perform the requirements of the positions

through education, training, or experience. See Geiger v. Aetna Life Ins. Co., 845 F.3d 357, 361

(7th Cir. 2017) (holding that identification of occupations plaintiff had not performed but are ones

that plaintiff “‘may reasonably become’ fitted by education, training, or experience” was

reasonable).

       Lastly, Wilcox contends that the three positions identified in the Vocational

Report—President/Owner; Supervisor, Order Takers; and Customer Service Supervisor—are

unreasonable. In particular, Wilcox focuses on President/Owner, and the fact that the report

identified job position openings as president of Kimberly Clark and Boldt as viable options for

Wilcox. A “requirement that no ‘reasonable occupation’ be available to Plaintiff does not mean that

Defendant must identify a particular job opening for Plaintiff or prove that Plaintiff actually would

secure that job.” Halley v. Aetna Life Ins. Co., 141 F. Supp. 3d 855, 870 (N.D. Ill. 2015). Rather,

“the Seventh Circuit has found that no occupation is available to a disabled employee when he is

not able to meet that demands of that occupation due to his disability.” Id. For instance, it is

unreasonable to state that a plaintiff would be capable of performing a job that requires an employee

to work more than eight hours a day when the employee is limited to working only 8 hours a day.

Id. at 870–71 (holding that a job that requires an employee to work more hours than able due to

physical restrictions and limitations is not available as a “reasonable occupation”). Although


                                                 21
President/Owner is not a reasonable occupation as defined under the Plan, the two remaining

occupations are and, as discussed earlier, there is no evidence that Wilcox would not be able to

perform the tasks of those positions or acquire the skills or experience necessary to perform them.

Consequently, Aetna’s determination that Wilcox was still able to perform a reasonable occupation

after September 27, 2016, was not arbitrary and capricious.

       2.      The use of a 100-mile radius when searching for potential positions in the
               Vocational Report was reasonable

       Wilcox asserts that Aetna’s decision was arbitrary and capricious because Coventry’s

Vocational Report that Aetna relied on used a Deerbrook, Wisconsin home location for Wilcox to

search for potential positions when in fact he lived in Neenah, Wisconsin at the time. In addition,

the Vocational Report looked at positions in Green Bay, Wisconsin, which is around 2 hours away

driving from Deerbrook, despite the fact that Wilcox was limited to never driving because of his

conditions. Although the Vocational Report utilized the wrong address, Wilcox’s actual address

is closer to Green Bay, and the labor market survey would still have looked at comparable positions

there even if his correct address had been used. Further, while the specific positions highlighted in

the Vocational Report may have required Wilcox to drive, the Vocational Report is intended to

determine whether there are a sufficient number of positions within close proximity to Wilcox to

assess whether it would be feasible for him to find a position that meets the requirements of the

Plan. Even excluding the position of President/Owner, the remaining two positions have 29,250

people employed in Wisconsin with 660 average statewide openings, and identified four positions

that were currently available. While transportation may be required to reach some positions, there

are other means, such as public transportation or ride services, by which Wilcox could travel to



                                                 22
work. Therefore, Aetna’s reliance on Coventry’s Vocational Report that used a 100-mile radius

when searching for positions around Wilcox’s old home address was not arbitrary and capricious.

       3.      The Vocational Report used the correct hourly wage rate when looking for a
               reasonable occupation

       Wilcox contends that the Vocational Report produced by Coventry used a rate equal to 60%

of Wilcox’s adjusted predisability earnings rather than 80%, which is what the Plan requires for a

reasonable occupation. As stated earlier, the Plan defines reasonable occupation as gainful activity

that can result in “an income of more than 80% of your adjusted predisability earnings.” AR 2259,

Dkt. No. 17-7 at 165 (emphasis omitted). Aetna’s March 31, 2017 denial letter to Wilcox stated,

“The results of the [Vocational Report] indicated that there were three occupations identified that

Mr. Wilcox could perform under a sedentary physical demand level, and within his pre-disability

earnings of 60%, making a reasonable occupation wage equal to $22.13 per hour for a 40-hour work

week.” AR 2214, Dkt. No. 17-7 at 120.

       Although Aetna cited the wrong percentage in its letter, the hourly rate Coventry used in the

Vocational Report and that Aetna used, $22.13, was equal to 80% of Wilcox’s pre-disability

earnings, and thus not in conflict with the provisions of the Plan. Eighty percent of Wilcox’s pre-

disability annual salary of $57,200.04 is $46,035.00. AR 220, Dkt. No. 17-1 at 220. This equates

to a monthly rate of $3,836.25 and an hourly rate of $22.13—the hourly rate that was used by

Coventry in the Vocational Report and that Aetna relied upon. Id.; AR 405, Dkt. No. 17-2 at 145

(stating the target wage is $22.13). In addition, the hourly rates for the positions identified by

Coventry in the Vocational Report all exceeded this hourly rate. As a result, although Aetna




                                                23
incorrectly listed 60% in its second denial letter to Wilcox, Aetna did not use an improper hourly

rate.

                                        CONCLUSION

        For the foregoing reasons, Aetna’s motion for summary judgment (Dkt. No. 18) is

GRANTED, and Wilcox’s motion for summary judgment (Dkt. No. 13) is DENIED. Plaintiff’s

motion to file documents with restricted access (Dkt. No. 30) is GRANTED. The Clerk is directed

to enter judgment accordingly.

        SO ORDERED this 26th day of August, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               24
